Title: To George Washington from Colonel Oliver Spencer, 30 April 1779
From: Spencer, Oliver
To: Washington, George



Sir
Easton [Pa.] April 30th 1779

agreable to your Excellency’s Orders the Regiment, has arrived at this place there are no proper tools for mending the roads in this town but have orderd those at Minisink to Meet us at Col: Strouds, as there are various roads from this, Leading thro’ the great Swamp to Wyoming am at Some loss which road your Excellency may have in View for us to take and repair. Shall be much Obliged to be informed Parti[c]uliarly respecting that matter.
Since the two Regiments are Joined, there may be a want of Summer Cloathing for those that were Under Col: Malcom, except the whole or Col. Malcoms Regt, were included in the returns for Cloathing which was Sent on by Cap. Shott of which would wish to be advised, that Provision may be made Accordingly. Im your Excellency’s most Obedt Servt
Oliver Spencer
